DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/13/2021 with respect to claims 15, 52 and 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 19-27, 52, 62, and 74-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 52, 62, 74, and 76 recites the limitation "wherein the transmission opportunities refers to a transmission subframe or a transmission time interval” (Emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 19-24, 52, 62, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable Feng et al (US Pub. 2012/0275428A1), in view of Earnshaw et al (US Pub. 2014/012653), hereinafter referred to as Feng and Earnshaw respectively.
Regarding claims 15, 52, 62, 74, and 76, Feng discloses a method and apparatus of resource allocation, comprising: receiving, by a terminal, semi-persistent scheduling (SPS) information for indicating N times of transmission opportunities in one semi-persistent of a plurality of SPS scheduling period sent by a base station (see fig. 2, steps 201-202; p. [0082], SPS), wherein the N times of transmission opportunities comprise M times of transmission opportunities for transmitting data by a sending end; wherein N is an integer greater than 1, M is an integer, and 0 <M ≤N (see fig. 2, step 203). Novak discloses a method for scheduling resource in a communication system, wherein the resource is scheduled based on semi-persistent scheduling, wherein the M transmission opportunities are selected from the N transmission opportunities by the sending end (see p. [0037], and [0095]). Earnshaw discloses the semi-persistent scheduling information comprises indication information for indicating a transmission opportunity window, wherein the N transmission opportunities are within the transmission opportunity window where the N times of transmission opportunities are located, and wherein the transmission opportunities refers to a transmission subframes or a transmission time interval (see p. [0056], In addition to dynamic scheduling, semi-persistent scheduling may exist, where an uplink transmission opportunity is provided for a certain duration at fixed intervals. For example, the process may be provided with an uplink grant which automatically recurs every 20 milliseconds). It would have been obvious to one ordinary skill in the art at the time the invention was made to apply the 
Regarding claim 17, Feng discloses wherein a value of M is at least one of: a constant, configured by a system, and determined by the sending end (see fig. 1, step 102, sending end determines resource allocation).
Regarding claim 19, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises one of:
 a starting position of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0094], [0109], start position); 
the starting position of the transmission opportunity window and a length of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position and bandwidth); 
the starting position of the transmission opportunity window, the length of the transmission opportunity window and a transmission opportunity interval (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the length of the transmission opportunity window and a number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the transmission opportunity interval and the number of transmission opportunities within the 
the starting position of the transmission opportunity window, a transmission opportunity starting position in the transmission opportunity window and the length of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the length of the transmission opportunity window and the transmission opportunity interval (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the length of the transmission opportunity window and the number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks); and
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the transmission opportunity interval and the number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);

Regarding claim 21, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises one or more transmission opportunity starting positions, or the semi-persistent scheduling information comprises one or more transmission opportunity starting positions for the N times of transmission opportunities and at least one of: a transmission opportunity interval; and a number of transmission opportunities (p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks, Novak [0037] and [0095]).
Regarding claim 22, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises a plurality of transmission opportunity starting positions, and each of the plurality of transmission opportunity starting positions is used for indicating one transmission opportunity or a set of consecutive transmission opportunities among the N times of transmission opportunities (p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of consecutive resource blocks; Earnshaw [0056]).
Regarding claim 23, Feng in view of Novak discloses wherein the semi-persistent scheduling information further comprises at least one of: adjustment information of a starting position of the N times of transmission opportunities, and adjustment 
Regarding claim 24, Feng in view of Novak discloses wherein the semi-persistent scheduling information further comprises semi-persistent scheduling activation information for indicating activation (p. [0053], [0058], [0064]), reactivation (Feng, p. [0070] re-establishment) of a part of or all of the N times of transmission opportunities. 
Regarding claim 27, Feng discloses wherein the semi-persistent scheduling information is received in one of the following manners: radio resource control (RRC) protocol signaling (see Feng, p. [0064], [0105]), downlink control information (DCI), and a media access control (MAC) message ([0069]-[0070], [0104]-[0105]).
Claims 25-26, 75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable Feng et al (US Pub. 2012/0275428A1), in view of Earnshaw et al (US Pub. 2014/012653), and further in view of Novak et al (US Pub. 2014/0177540), hereinafter referred to as Feng, Earnshaw, and Novak respectively.
Regarding claim 25, Feng and Earnshaw do not explicitly disclose wherein (N - M) transmission opportunities, among the N transmission opportunities and other than the M transmission opportunities, comprise a transmission opportunity for sending a reference signal. Novak discloses this feature at fig. 9 and [0092]-[0095]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the feature disclosed by Novak into Feng in view of Earnshaw apparatus in order to save resource in the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463